Mr. Justice Leech delivered the opinion of the court: Martin Cannon presents a claim against the State on account of a deficiency in salary, allotted to the chief inspector in the Division of Private Employment Agencies in the Department of Labor, for deputy hire, said claimant being a deputy in said service. It appears that the General Assembly in making the appropriation for the salaries in question, did not take into consideration that the law enacted contains a provision as follows: “If the deputy inspector has served or hereafter serves more than one year, $100 shall be added to his salary for each year of service until a maximum salary of $3,000 is reached,” and that no allowance for such increase in salary is made in the law. The Attorney General of the State of Illinois has filed a demurrer, which is sustained as a matter of law. George B. Arnold, Director of Labor of the State of Illinois, has recommended that this deficiency be awarded to the employee. We accordingly award to the claimant the sum of $1,500.00.